


110 HR 6219 IH: Private Property Rights Protection and

U.S. House of Representatives
2008-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6219
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2008
			Mr. Sullivan (for
			 himself, Mr. Barton of Texas,
			 Mr. Broun of Georgia,
			 Mr. Mack, Mr. Lucas, Mrs.
			 Musgrave, Mr. Burgess,
			 Mr. Rogers of Michigan,
			 Mr. Hall of Texas,
			 Mr. McCotter,
			 Mr. Upton,
			 Mr. Sessions,
			 Mr. McHenry,
			 Mr. Pitts,
			 Mr. Gingrey,
			 Ms. Fallin,
			 Mrs. Emerson,
			 Mr. Pearce,
			 Mr. Shimkus,
			 Mrs. Myrick,
			 Mrs. Drake,
			 Mr. Terry,
			 Mr. Conaway,
			 Mr. Buyer, and
			 Mr. Burton of Indiana) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Transportation and Infrastructure and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize appropriations for the Department of
		  Commerce and to prohibit Federal economic development funds to States that
		  carry out public takings for private purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Private Property Rights Protection and
			 Government Accountability Act.
		2.FindingsCongress finds that—
			(1)Congress has the power to regulate commerce
			 among the several States and Indian tribes;
			(2)property rights
			 are essential to interstate commerce, ensuring that individuals make the best
			 economic use of their property;
			(3)potential
			 residents and businesses may avoid communities that have a record of taking
			 private property for private economic development;
			(4)public takings for
			 private purposes are harmful to communities and to interstate commerce;
			(5)public taking of
			 private property for economic development is not a traditional nor sound
			 function of State or local government; and
			(6)in order to
			 promote and protect interstate commerce, public takings for private purposes
			 should be prohibited.
			3.Prohibition on
			 economic development fundsAny
			 State or political subdivision of a State that carries out a public taking for
			 any private purpose in or affecting interstate commerce shall not be eligible
			 to receive any Federal economic development funds for a period of 10 fiscal
			 years.
		4.Injunctive relief
			 and restoration to owner
			(a)Cause of
			 ActionAny owner of private
			 property that is subject to a public taking described in section 3 may bring an
			 action in the appropriate Federal or State court to obtain injunctive and
			 declaratory relief.
			(b)Attorney’s Fee
			 and Other CostsIn any action or proceeding under this section,
			 the court shall allow a prevailing plaintiff a reasonable attorney’s fee as
			 part of the costs, and include expert fees as part of the attorney’s
			 fee.
			5.DefinitionsAs used in this Act, the following
			 definitions apply:
			(1)Private
			 purpose
				(A)In
			 generalThe term private purpose, with regard to
			 property that has been acquired and conveyed through a public taking, means the
			 ownership, control, or use of such property by a private party or parties that
			 advances the economic interests of the private party or parties. Such term
			 includes but is not limited to the following:
					(i)Any use of such
			 property in an economic development plan of which the benefit to the public is
			 increased tax revenue, increased employment, or other indirect benefit.
					(ii)The lease of such
			 property to a private party or parties for private development, including
			 commercial, industrial, or residential development.
					(iii)Any control of
			 such property by a private party that—
						(I)excludes a general
			 public use or benefit; or
						(II)primarily
			 benefits the private party or parties and benefits the public
			 indirectly.
						(B)ExceptionsSuch
			 term shall not include—
					(i)conveying private
			 property to public ownership, such as for a road, hospital, or prison, or to an
			 entity, such as a common carrier, that makes the property available for use by
			 the general public as of right, such as a railroad, public utility, or public
			 facility, or for use as a right of way, aqueduct, pipeline, or similar use;
					(ii)acquiring property to eliminate harmful
			 uses of the property, provided such uses present an imminent and substantial
			 danger to the public health;
					(iii)leasing property
			 to a private person or entity that occupies an incidental part of public
			 property or a public facility, such as a retail establishment on the ground
			 floor of a public building;
					(iv)acquiring
			 abandoned property; and
					(v)clearing defective
			 chains of title.
					(2)Federal economic
			 development fundsThe term Federal economic development
			 funds means any Federal funds—
				(A)administered by the Secretary of Commerce,
			 the Secretary of Energy, or the Administrator of the Environmental Protection
			 Agency, and distributed to or through States or political subdivisions of
			 States, to the extent such funds are not provided to assist States or political
			 subdivisions of States in complying with any requirements of Federal law or
			 regulation; or
				(B)distributed to or through States or
			 political subdivisions of States under Federal laws and whose purpose is to
			 promote interstate commerce and improve or increase the size of the economies
			 of States or political subdivisions of States.
				(3)Public
			 takingThe term public
			 taking means an action by a State or political subdivision of a State or
			 by any person or entity to which such power has been delegated that transfers
			 all or part of the legal rights in property from a private owner to another
			 person or to public ownership without the consent of the private owner.
			6.General
			 Authorization of Appropriations for Department of CommerceThere is authorized to be appropriated to
			 the Secretary of Commerce to carry out the functions of the Department—
			(1)$8,919,000,000 for fiscal year 2009;
			(2)$11,974,000,000
			 for fiscal year 2010;
			(3)$6,953,000,000 for
			 fiscal year 2011;
			(4)$6,691,000,000 for
			 fiscal year 2012; and
			(5)$6,780,000,000 for
			 fiscal year 2013.
			
